Title: Proceedings of the Albany Congress, 19 June 1754–11 July 1754
From: 
To: 



James DeLancey had summoned the Albany Congress to meet on June 14, but its opening session did not take place until the 19th. The delay was caused chiefly by the failure of some of the Iroquois to come to Albany on time, but even the colonial representatives did not arrive until after the scheduled opening date. DeLancey himself landed from his voyage up the Hudson promptly enough, June 13, but none of the commissioners from other provinces are known to have arrived before the 15th, and some reached Albany only on the 17th. The next day DeLancey sent around Goldsbrow Banyar, the deputy secretary of the province, asking the commissioners to meet with him the following morning, Wednesday, June 19, to organize the Congress and proceed to business.
Some changes had taken place in the list of colonies participating in the Congress since the Board of Trade had directed that it be held. Virginia and New Jersey had declined to send commissioners, but DeLancey, acting on Shirley’s suggestion, had invited Rhode Island and Connecticut to be represented, and these self-governing colonies had accepted. Commissioners were therefore present from the four New England colonies of New Hampshire, Massachusetts Bay, Rhode Island, and Connecticut, and from the two proprietary provinces of Pennsylvania and Maryland. DeLancey presided at nine of the thirty-two sittings and officially represented his province at the Congress, but four members of the New York Council also attended most of the sessions. To the displeasure of the delegates from other colonies, he did not formally commission these four, and in the records they are never referred to as “commissioners”; but they did participate in the deliberations and brought the total attendance to twenty-five.
The sessions took place in the Albany court house. For the first two days Banyar probably attended and took the minutes, but on June 21 Peter Wraxall was chosen secretary, and thereafter kept the official record. His rough notes have not been located, but on the next to last day of the Congress John Chambers of New York and Richard Peters of Pennsylvania were appointed to inspect Wraxall’s minutes; the next morning they reported themselves satisfied. Presumably each delegation received an official copy and the Congress ordered that all British governments on the continent might take copies of the whole or any part of the proceedings upon paying for them. It is not certain, therefore, how many official copies were made and certified by Wraxall. Five complete, or virtually complete, copies are known to survive, one incomplete document is probably the largest part of another; some other manuscript versions—uncertified copies or later transcripts of the whole or parts of the record—also exist. The entire text runs to over 20,000 words, not including the heading and attendance record of each of the thirty-two sittings. The text has been printed in full several times, and it seems unnecessary to reprint it here. Instead an abstract of the minutes for each session is given below, omitting entirely the substance of the speeches delivered to or by the Indians (which actually took place at separate gatherings) and indicating attendance or absence of particular members only when the fact seems pertinent. A few significant phrases or longer passages are marked as being direct quotations from the minutes. The texts of important documents are printed separately below under their own dates, with cross-references to them in the abstract.


Proceedings of the Congress at Albany. A.D.1754.
Texts of the Commissions:
Massachusetts: Samuel Welles, John Chandler, Thomas Hutchinson, Oliver Partridge, John Worthington.
  New Hampshire: Theodore Atkinson, Richard Wibird, Meshech Weare, Henry Sherburne, Jr.
  Connecticut: William Pitkin, Roger Wolcott, Jr., Elisha Williams.
  Rhode Island: Stephen Hopkins, Martin Howard, Jr.
  Pennsylvania: John Penn, Richard Peters, Isaac Norris, Benjamin Franklin.
  Maryland: Benjamin Tasker, Abraham Barnes.

Wed. June 19, A.M. All above commissioners present except Hutchinson. Also present: Lieut. Gov. James DeLancey, and Joseph Murray, William Johnson, John Chambers, and William Smith, New York councilors. Commissions, part of Board of Trade letter, Sept. 18, 1754, and minutes of N.Y. Indian commissioners, June 15 and 18, read. DeLancey promises attendance of N.Y. secretary or agent for Indian affairs with records.
Same day, P.M. Whole of above letter of Board of Trade and above minutes of N.Y. Indian commissioners read and entered on minutes. Committee appointed to prepare draft of speech for DeLancey to make to Indians.
Thurs. June 20, A.M. Board adjourns without business.
Fri. June 21, A.M. Hutchinson attends for first time. Board agrees colonies should be named in minutes in north-to-south order. [Maine being part of Mass., that province takes precedence.] Peter Wraxall named secretary. Committee’s draft speech read; some objections made; no conclusion reached.
Sat. June 22, A.M. Draft speech agreed upon.
Mon. June 24, A.M. Thanks voted to Richard Peters for Sunday’s sermon; its printing desired. Oath to be administered to Wraxall.
Same day, P.M. Motion “that the Commissioners deliver their opinion whether a Union of all the Colonies is not at present absolutely necessary for their Security and defence” passed unanimously. DeLancey proposes building two forts in Indian country to protect Indians; Board determines to proceed on this question after considering some method for colonial union. Committee appointed “to prepare and receive Plans or Schemes for the Union of the Colonies and to digest them into one general Plan for the Inspection of this Board.” Members: Hutchinson, Atkinson, Pitkin, Hopkins, Franklin, and Tasker. DeLancey names Smith to represent N.Y.
Tues. June 25, A.M. Above committeemen all absent. Board adjourns without business.
Same day, P.M. All present. DeLancey’s proposed changes in draft speech read.
Wed. June 26, A.M. All Pa. commissioners and some others absent. Draft speech further considered.
Thurs. June 27, A.M. All commissioners present. Draft speech further considered.
Same day, P.M. Motion passed that members’ commissions be prefixed to record of Congress. Draft speech settled upon, read, and unanimously approved; text entered in minutes.
Fri. June 28, A.M. Members of committee on Union and some others absent. Board adjourns without business.

Same day, P.M. Committee on Union presents “short hints of a scheme for that purpose”; copies taken by commissioners of the respective provinces (see below, pp. 357–63).
Sat. June 29, A.M. Congress meets but adjourns to attend DeLancey while delivering speech to Indians.
Same day, P.M. Stockbridge (River) Indians reported in town; DeLancey asked to give orders for their support; Franklin a member of committee to inform him. Hints of Union scheme debated; no conclusion.
Mon. July 1, A.M. Franklin reports DeLancey’s opinion that Mass. should support River Indians while in town. But record shows that they usually attended treaties with Iroquois and that N.Y. governor addressed them. DeLancey agrees to make speech to them and order support, but expects commissioners of the several colonies to contribute to expense. DeLancey presents minutes of N.Y. Council, June 27 and 28, at which Lower and Upper Castles of Mohawks, respectively, were present, including speeches to and by Indians; texts entered in Congress minutes. Motion agreed to that “a representation of the present state of the Colonies” be prepared by same committee as that on Plan of Union. Plan of Union debated; no decision.
Tues. July 2, A.M. “After the debates held on the plan of an Union, it was moved; if the Board should proceed to form the plan of a Union of the Colonies, to be established by an Act of Parliament. Whereupon it was moved to put the previous question, which passed in the negative. The Question was then put, whether the Board should proceed to form a plan of a Union of the Colonies to be established by Act of Parliament which passed in the affirmative.”

Same day, P.M. Answer of Six Nations to DeLancey’s speech of June 29 read and text entered in minutes; debated; same committee as that for DeLancey’s speech is appointed to draft reply.
Wed. July 3, A.M. Draft speech read and sent to DeLancey for opinion. He with two N.Y. councilors and several commissioners, all previously absent at this session, take their seats. DeLancey’s proposed additions and the draft speech read, debated, and other additions proposed by various commissioners. Text of speech as agreed to inserted in minutes.

Thurs. July 4, A.M. Plan of Union further debated.
Same day, P.M. Plan of Union further debated. Board adjourns to attend DeLancey while Indians address him and them.
Fri. July 5, A.M. Indian rejoinder of yesterday (chiefly to DeLancey’s speech delivered on July 3) read and inserted in minutes. Board considers Plan of Union but does not finish.
Sat. July 6, A.M. No New Yorkers present. DeLancey sends speech planned to deliver to River Indians; agreed to with a small addition. DeLancey also sends word that provisions available for the Indians are exhausted and he can maintain them no longer; Board agrees to take over support of Indians at Albany. Committee presents a “representation of the present State of the Colonies”; ordered to lie on table for consideration of commissioners. DeLancey’s draft speech for Iroquois this afternoon is presented with request for suggested alterations; he plans to read them N.Y. act concerning sale of rum to Indians and recommends Upper Castle of Mohawks’ request for a church. DeLancey also sends approval of addition proposed to speech to River Indians; text of his message inserted in minutes. Hutchinson and Franklin to prepare answer to DeLancey on draft speech to Iroquois; Hutchinson reports proposed answer, which is unanimously agreed to and text entered in minutes.
In spite of the pledge of July 9, some of the same Indians and others granted to representatives of Connecticut’s Susquehannah Company on July 11, 1754, a large tract within the bounds of the Pennsylvania patent, from the 41st to the 42nd parallels and from ten miles east of the Susquehanna River westward for two degrees of longitude or 120 miles. Julian P. Boyd, ed., The Susquehannah Company Papers (Wilkes-Barre, Pa., 1930–33), I, lxxxiv–lxxxv, 101–21. This grant was a major basis for a protracted dispute between Pennsylvania and settlers from Connecticut.

Same day, P.M. N.Y. councilors present with commissioners. Message from DeLancey read: he had sachems of Canajoharie Castle at council meeting yesterday and, after two meetings, principal cause of uneasiness (a controversy between “some Germans and one Teady Magin, relating to an Indian purchase”) had been settled to mutual satisfaction; he had promised to look into other complaints upon returning to New York and do justice; says Indians were now satisfied; text of message entered in minutes. Board adjourns to attend interview with Scaticook and River Indians.
Mon. July 8, A.M. DeLancey’s proposed speech to Iroquois and their complaints considered; Board informed that William Livingston and William Alexander, two of heirs of Philip Livingston, patentee of lands on which Canajoharie Castle stands, attend on request and declare willingness to give up rights to such parts as may be thought necessary. At DeLancey’s request one commissioner from each colony is appointed to be present with him when he asks these Indians if they are satisfied. DeLancey’s proposed speech to Iroquois submitted July 6 debated and alterations recommended on sale of rum to Indians and church for the Canajoharies. “Representation of the present State of the Colonies” again read but no final resolution agreed to. Answers of Scaticook and River Indians to DeLancey’s speech of July 6 read and texts entered in minutes.
Same day, P.M. Consideration resumed on Plan of Union but not completed. Proposed speech to Iroquois returned with Board’s proposed changes; ordered to lie on table for further consideration. Committee appointed to attend DeLancey’s conference with Canajoharie Indians reports that Indians express willingness “to try one year more” with DeLancey but if they are “neglected as they used to be,” they will send to the commissioners of other colonies for help; they agree to this because they do not wish to show differences with the English before the French Indians who are in Albany; DeLancey repeats promise to look into their affairs. Board adjourns to attend interview with Iroquois.
Tues. July 9, A.M. DeLancey, Johnson, and Chambers of N.Y., Partridge of Mass., and Hopkins of R.I. absent. Record of conference with Iroquois of “yesterday evening” and answer to Scaticook Indians read and texts entered in minutes. Board notes for minutes that last part of latter document relating to manner of patenting lands was DeLancey’s addition after Board had approved draft. “The plan of the Union was debated and agreed upon, and Mr. Franklin was desired to make a draft of it as now concluded upon.”
Same day, P.M. All present except Franklin “absent by his appointment in the morning.” The draft of the Representation on the Present State of the Colonies “read and considered paragraph by paragraph, some amendments made, and the whole was agreed to and ordered to be minuted.” Text follows (see below, p. 368).
Wed. July 10, A.M. “Mr. Franklin reported the draught in a new form of a plan of a Union, agreeable to the determination of yesterday which was read paragraph by paragraph and debated and the further consideration of it deferred to the afternoon.”
Same day, P.M. DeLancey, the four New York councilors, and all commissioners present. Consideration of Plan of Union resumed; text inserted in minutes (see below, p. 387). “After Debate on the foregoing Plan: Resolved. That the Commissioners from the several Governments be desired to lay the same before their respective constituents for their consideration, and that the Secretary to this Board transmit a copy thereof with their vote thereon to the Governor of each of the Colonies which have not sent their Commissioners to this Congress.” DeLancey proposes that, agreeable to resolution of June 24, commissioners now consider building forts in Indian country. Resolved that “considering the present wavering disposition of the Senecas it was expedient that a Fort should be built in their Country at a Place called Irondequat or Tierondequat”; committee appointed to consider what further forts might be necessary, each colony delegation to name one member. Chambers and Peters appointed a committee to revise minutes “settled and agreed upon by this Board.”
Thurs. July 11, A.M. All present except Pitkin. Welles for committee on forts reports that after careful consideration committee believes several other forts are equally necessary, but “as there is no probability of their being effected in the present disunited state of the Colonies, and the General union may make some of them unnecessary,” committee does not believe Board should consider matter further at this time. Board accepts this report. Certain proposals from William Johnson relative to Six Nations and for defeating French designs and certain considerations offered by Thomas Pownall “towards a general plan of the Measures of the English Provinces” read to Board. Franklin asked to give Board’s thanks to Johnson and Pownall and to request copies for commissioners for consideration of their respective governments. All British governments in North America given liberty to take copies of the proceedings of this Congress, on paying for same. Records are to be deposited in N.Y. provincial secretary’s office when Wraxall leaves the province. Chambers and Peters report examining these minutes and finding them correct. Congress then “rose without any further adjournment.” Attested a true copy by Peter Wraxall, Secretary.

